UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-1763



DAWN FIGMAN,

                                              Plaintiff - Appellant,

          versus


KYLE COURTNALL,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia at Charlottesville. Norman K. Moon, District
Judge. (CA-01-45-3)


Submitted:     September 20, 2001      Decided:   September 26, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dawn Figman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dawn Figman appeals the district court’s order denying relief

on her 42 U.S.C. § 1985 (1994) complaint.     We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Figman v. Courtnall, No. CA-01-45-3 (W.D. Va. Apr. 30,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2